DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-32 were originally pending in this application of which claims 2-3, 6, 10-14, 17-18, 21, 25-28 and 31-32 were canceled and the remaining claims were amended in the preliminary amendments filed concurrently with the original filing of the application on 9/12/2019. Thus, claims 1, 4-5, 7-9, 15-16, 19-20, 22-24 and 29-30 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 


Title Objection
The title of the invention is objected to for not being descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP § 606.01). Appropriate correction is requested.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“controller” in the pending claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “controller” (may be considered to be software under the broadest reasonable interpretation consistent with the specification, e.g. page 9, first paragraph of the specification “controller may be implemented in software”) without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: item 10, Fig. 3.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 1 is objected to for the following informalities.  Specifically, the limitation “motor vehicle” should be replaced with --vehicle-- for the sake of consistency with other claims.
Claims 15 and 29 are objected for the following informality. Specifically, the limitation “a vehicle” should be replaced with --the vehicle-- to correct an antecedent support issue.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the limitation “substantially” is considered to be a term of degree. That is, it is a relative term thus rendering the claim indefinite. The limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination in this Office Action and as best understood by the Examiner, these limitations have been construed broadly to generally include any arbitrary degree. Correction is requested. 
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, the claims 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-5, 7-9, 15-16, 19-20, 22-24 and 29-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a) it does not fall within one of the four statutory categories of invention, or 
(b) meets a three-prong test for determining that: 
(1) the claim recites a judicial exception, e.g. an abstract idea, 
(2) without integration into a practical application, and 
(3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 and 16 are directed toward a method and system. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
With regard to the first prong, does the claim recite a judicial exception
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, and 16 are directed to an abstract idea of providing an indication to a driver whether a traction aid should be employed or not depending on the driving surface gradient.  More specifically, the claims recite receiving various information (data collection) and subsequently informing a driver of satisfaction of a condition which falls within the “Mental Processes” grouping of abstract ideas.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a generic computer, i.e., “one or more data processors,” and there are no further limitations or structural elements, it can clearly be seen that the abstract idea of determining safety events for an autonomous vehicle is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 

	Dependent claims do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, all the dependent claims are also rejected under 35 U.S.C. § 101. 
Claim 30 is additionally rejected under 35 U.S.C. 101 because it is not falling under any of the four statutory categories of invention (processes, machines, manufactures and compositions of matter). Specifically, the claimed “computer program product,” under the broadest reasonable interpretation, encompasses a computer program per se (often referred to as “software per se”) thus not having a physical or tangible form (MPEP § 2106.03). Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility. Correction is requested to remedy this deficiency (e.g. by excluding transitory signals).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:



(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15-16 and 29-30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kelly et al. (US 2015/0057883, hereafter “Kelly” included in the IDS dated 9/12/2019).
With respect to claim 1, Kelly discloses an electronic controller for a motor vehicle (VCU 10, Fig. 1), the controller configured to: determine when at least one wheel has lost traction (wheel slip detection 18f, Fig. 1 and ¶ 49, “signal indicative of whether wheel slip has occurred”), in response to determining  that the at least one wheel has lost traction, provide an output to a driver indicative of the at least one wheel that has lost traction  (as in Example 4, ¶ 94, i.e. advising driver to select transfer box low range when low surface friction is detected); receive information indicative of a driving surface gradient (¶ 14, “gradient sensor” and ¶ 94, i.e. steep gradients), and when the vehicle is stationary and in response to determining that the at least one wheel has lost traction, provide an indication to the driver whether a traction aid should be employed in dependence at least in part on the driving surface gradient (¶94, “advice is based on a function of the gradient when the vehicle is at a standstill … advice is inhibited if low range is already selected” and claim 10 clearly indicating the driving condition is based on both gradient and surface friction and ¶ 11, with advice being function of one or more driving condition and “on receipt of the advice, the driver can then act to select the vehicle setting that has been determined to be the most appropriate for the particular driving conditions”).  
With respect to claim 15, Kelly further discloses the vehicle comprising the controller of claim 1 (abstract).
With respect to claim 16, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 16 is also rejected over the same rationale as claim 1.
Kelly further discloses a non-transitory computer readable carrier medium carrying computer readable code for controlling a vehicle to carry out the method of claim 16 (¶ 25).
With respect to claim 30, Kelly further discloses a computer program product executable on a processor so as to implement the method of claim 16 (¶ 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Mathieu (US 2007/0193668).
With respect to claim 4, Kelly does not expressly disclose the controller according to claim 1, further configured, when the vehicle is stationary and the at least one wheel has lost traction, to provide an indication to the driver whether a traction aid should be placed in front of the at least one wheel or behind the at least one wheel in dependence at least in part on the driving surface gradient.  Kelly only differs from this claim in the type of traction aid. Nevertheless, manual traction aids are well known in the art and have been used for slopes, icy or otherwise slippery roads since the advent of wheeled bodies (even before invention of modern automobile).  For example, Mathieu clearly provides such teaching (e.g. ¶2, “typical traction aid is placed on the ground, notably the snow, ice, mud or the like, in front of the wheel in the forward acceleration mode and at the rear of the tire for rearward acceleration”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the Mathieu into the invention of Kelly in order to remedy the slipping issue and aid stable movement of the vehicle. 
With respect to claim 5, Kelly does not expressly disclose wherein if the information indicative of the driving surface gradient indicates that the vehicle is travelling up a gradient, the controller is configured to provide an indication that the traction aid should be placed behind the at least one wheel and if the information indicative of the driving surface gradient indicates that the vehicle is travelling down a gradient, the controller is configured to provide an indication that the traction aid should be placed in front of  the at least one wheel.  Kelly only differs from this claim in the type of traction aid as well as location of the placement of the same. Nevertheless, manual traction aids are well known in the art and have been used for slopes, icy or otherwise slippery roads since the advent of wheeled bodies (even before invention of modern automobile).  For example, Mathieu clearly provides such teaching (e.g. ¶2, “typical traction aid is placed on the ground, notably the snow, ice, mud or the like, in front of the wheel in the forward acceleration mode and at the rear of the tire for rearward acceleration”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Mathieu into the invention of Kelly in order to remedy the slipping issue and aid stable movement of the vehicle.  One of ordinary skill in the art also appreciates that depending on the direction of movement and slipping likelihood, the aid (e.g. a matt, a web, a chain, etc.) should be placed in front or behind a tire to ensure no slippage.
With respect to claims 19-20, all the limitations have been analyzed in view of claims 4-5, respectively, and it has been determined that claims 19-20 do not teach or define any new limitations beyond those previously recited in claims 4-5; therefore, claims 19-20 are also rejected over the same rationale as the previous claims.  
Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Elie et al. (US 2017/0096144, hereinafter “Elie”) in further view of Batsch et al. (US 2017/0225535, hereinafter “Batsch”).
With respect to claim 7, Kelly does not expressly disclose the controller according to claim 1, further configured to receive information indicative of an amount of droop of the at least one wheel, wherein if the vehicle is stationary and the controller determines that the at least one wheel has lost traction and is at substantially full droop, the controller is further configured to provide a recommendation to the driver to raise a ride height of the vehicle. Nevertheless, Kelly does disclose varying vehicle height depending on road conditions (see ¶¶ 95-96) thus strongly suggesting monitoring the road condition for height adjustment as needed. 
Elie teaches a system for continuous monitoring of a road surface to determine a wheel drop and adjusting the height accordingly (e.g. ¶35, “if a pothole is detected, the affected wheel may be raised by changing the suspension ride height for that wheel and/or the suspension stiffness may be softened to reduce shutter felt by the driver”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Elie into the invention of Kelly in order to in addition to general height adjustment for rough roads more specifically adjust the affected wheel height and alleviate vehicle handling instability.  
Moreover, Batsch teaches a system for vehicle height adjustment based on wheel slipping (e.g. ¶34, “if a wheel speed sensor senses that one wheel is slipping, the ride height of the air spring for that wheel can be adjusted to increase the right height and eliminate or reduce the slippage”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Batsch into Kelly in order to in addition to general height adjustment for rough roads more specifically adjust the affected wheel height and alleviate vehicle handling instability. 
Lastly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a manual or automatic option for height adjustment since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.  One of ordinary skill in the art would have been motivated to first inform the driver on potential wheel slippage and/or wheel droop so as the driver can have an input as to the change thus increasing system flexibility.
With respect to claims 8-9, all the limitations have been analyzed in view of the rejection of claim 7, and it has been determined that claims 8-9 do not teach or define any new limitations beyond those previously addressed in the rejection of claim 7; therefore, claims 8-9 are also rejected over the same rationale as claim 7.
With respect to claims 22-24, all the limitations have been analyzed in view of claims 7-9, respectively, and it has been determined that claims 22-24 do not teach or define any new limitations beyond those previously recited in claims 7-9; therefore, claims 22-24 are also rejected over the same rationale as the previous claims.  

Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 9758167 teaches a method for detecting a first gradient of a first driving surface that exceeds a threshold amount while the driveline is traversing the first gradient using the baseline torque split. The method may further include modifying the second share of torque with respect 
US 9096198 teaches a road slope determining apparatus for a vehicle includes a slope measuring device that measures a slope of a road on which the vehicle is traveling; a distance measuring device that measures a distance traveled by the vehicle; and a determining apparatus that determines, based on the measured slope and the measured distance traveled, whether the vehicle is traveling on a gradient in which the slope is continuous or on a rough road in which the slope is discontinuous. 
US 8392087 teaches that when a vehicle is started on an uphill road, slip may easily occur between vehicle wheels and a sloping road surface. When vehicle condition is changed from its stopping condition to its traveling condition on the uphill road, vehicle acceleration is controlled in a feed-back operation in such a manner that a target acceleration is made smaller as road gradient becomes larger or coefficient of friction becomes smaller.
US 2010/0250056 teaches a method for improving vehicle performance on sloped surfaces. A controller determines the grade from information obtained from the global positioning system and the accelerator sensor. The controller calculates a dynamic weight shift of the vehicle from a first wheel to a second wheel due to acceleration and a static weight shift of the vehicle from the first set of wheels to the second set of wheels due to gravity and the grade. 
The controller then determines the maximum amount of torque that can be transmitted to the first wheel before the first wheel slips and avoids slipping by preemptively diverting torque from the first wheel to the second wheels before the first wheel slips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669